409 F.2d 209
UNITED STATES of America, Appellee,v.Arnold Eugene MORTON, Appellant.
No. 12364.
United States Court of Appeals Fourth Circuit.
Argued Jan. 6, 1969.Decided April 11, 1969.

Charles Dowd Gray, III, Gastonia, N.C.  (court-appointed counsel), Garland, Alala, Bradley & Gray, Gastonia, N.C., on brief, for appellant.
Wm. Medford, U.S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit judges.
PER CURIAM:


1
Upon consideration of the contentions earnestly advanced by court-assigned counsel, we find no reversible error in the conviction of this defendant of a Dyer Act offense.


2
Affirmed.